***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      KATERI STREIFEL v. WILLIAM R. BULKLEY
                   (AC 41239)
                       Lavine, Prescott and Harper, Js.

                                   Syllabus

The plaintiff registered nurse sought to recover damages from the defendant
    for negligence in connection with injuries she sustained while providing
    medical care to the defendant, who was a patient in the radiation oncol-
    ogy department at the hospital where she worked. In her complaint,
    the plaintiff alleged that as she was assisting the defendant during the
    diagnostic procedure or medical treatment he was undergoing, he
    grabbed hold of her while he attempted to transition from a supine to
    a seated position on the examining table, and, as a result, she suffered
    several physical injuries. She claimed that her injuries were proximately
    caused by the defendant’s negligence. The defendant filed a motion for
    summary judgment, asserting that the plaintiff’s action was not viable
    because allowing a medical care provider to recover damages from
    her patient was contrary to public policy. The trial court granted the
    defendant’s motion for summary judgment, concluding that the plaintiff
    failed to demonstrate that there was a genuine issue of material fact
    that the defendant, as a patient at the hospital, owed a duty of care to
    the plaintiff, who was providing him medical care as a registered nurse.
    On the plaintiff’s appeal to this court, held:
1. The plaintiff could not prevail on her claim that the trial court improperly
    rendered summary judgment because the defendant’s motion for sum-
    mary judgment effectively challenged the legal sufficiency of her cause
    of action, and, therefore, that court should have treated the motion as
    a motion to strike to provide her with the opportunity to replead; because
    the plaintiff failed to object to the trial court’s deciding the case through
    summary judgment or, in the alternative, to offer to amend her complaint
    if the court determined that the allegations were legally insufficient, she
    waived any claim that the trial court improperly failed to treat the motion
    for summary judgement as a motion to strike.
2. The plaintiff could not prevail on her claim that the trial court improperly
    granted the defendant’s motion for summary judgment because the
    question of whether the defendant owed her a duty of care involved a
    question of fact reserved for the jury, which was based on her assertion
    that the court was obligated to first address, but failed to do so, whether
    the harm that she suffered was foreseeable before concluding whether
    a duty existed; the determination of whether a duty of care existed
    under the circumstances of this case was a question of law that the
    court was permitted to make at the summary judgment stage of the
    proceedings, and, in making that determination, the court was permitted
    to decide that no duty existed solely on public policy grounds.
3. The plaintiff’s claim that applying the test articulated in Murillo v. Seymour
    Ambulance Assn., Inc. (264 Conn. 474) to determine whether recognizing
    a duty of care is inconsistent with public policy conflicts with this state’s
    abolition of the doctrine of assumption of risk as a complete bar to
    recovery was unavailing; because our Supreme Court has continued to
    consider in cases involving medical treatment the normal expectation
    of the participants in analyzing the activity under review, including the
    statuses of the parties, even after the state’s abolition of the doctrine
    of assumption of risk, this court was not prohibited by the abolition of
    that doctrine from applying the test articulated in Murillo to determine
    whether recognizing a duty of care was inconsistent with public policy,
    and the plaintiff reliance on Sepega v. DeLaura (326 Conn. 788) was
    misplaced, as there was no language in that case that even implied that
    our Supreme Court intended to abolish or retreat from the test in Murillo.
4. The plaintiff could not prevail on her claim that the trial court incorrectly
    determined that imposing a duty of care on the defendant while the
    plaintiff was furnishing medical care him was inconsistent with public
    policy, this court having declined to recognize, as a matter of law, that
    a patient owes a duty of care to avoid negligent conduct that causes
    harm to a medical care provider while the patient is receiving medical
   care from that provider: this court’s application of the relevant public
   policy considerations articulated in the test in Murillo indicated that
   all four factors weighed against recognizing a duty of care, specifically,
   the normal expectations of registered nurses and patients under the
   circumstances, balancing the unlikely enhancement to medical care
   provider and patient safety by recognizing a duty of care against the
   potential for higher medical care costs for patients caused by increased
   litigation, jeopardizing the confidentiality of medical information and
   the availability of a workers’ compensation remedy for medical care
   providers, and the fact that no other jurisdiction has imposed a duty of
   care on a patient while receiving medical care from a medical care
   provider all weighed against recognizing a duty of care; moreover, this
   court’s decision not to recognize a duty of care was predicated on the
   conclusion that uninhibited access to medical care for all prospective
   patients, the goal of encouraging patients to share sensitive information
   with their medical care providers without fearing the loss of confidential-
   ity, and the safety of patients and medical care providers alike are vitally
   important to the integrity of the health care system in Connecticut.
   Argued September 17, 2019—officially released January 14, 2020

                            Procedural History

  Action to recover damages for the defendant’s alleged
negligence, and for other relief, brought to the Superior
Court in the judicial district of Waterbury, where the
court, Brazzel-Massaro, J., granted the defendant’s
motion for summary judgment and rendered judgment
thereon, from which the plaintiff appealed to this
court. Affirmed.
  David V. DeRosa, with whom was Peter Rotatori III,
for the appellant (plaintiff).
  Janis K. Malec, with whom was Mary B. Ryan, for
the appellee (defendant).
                          Opinion

   PRESCOTT, J. This appeal raises an issue of first
impression in Connecticut: whether a patient may be
liable under a theory of negligence for causing physical
injuries to a medical care provider while that provider
was furnishing medical care to the patient. We con-
clude, as a matter of law, that the law does not impose
a duty of care on a patient to avoid negligent conduct
that causes harm to a medical care provider while the
patient is receiving medical care from that provider.1
   The plaintiff, Kateri Streifel, appeals from the trial
court’s summary judgment in favor of the defendant,
William R. Bulkley. She claims that the trial court
improperly rendered summary judgment because (1)
the court should have decided the defendant’s motion
for summary judgment as a motion to strike so as to
afford her the opportunity to replead a legally sufficient
cause of action, (2) determining whether a duty existed
involves a question of fact for the jury to decide, and
(3) assuming that determining whether a duty exists is
a question of law for the court to decide, the court
incorrectly determined that imposing a duty of care on
the defendant while the plaintiff was furnishing medical
care to him was inconsistent with public policy. We
disagree with all three of the plaintiff’s claims and,
therefore, affirm the judgment of the trial court.
   The record before the court, viewed in the light most
favorable to the plaintiff as the nonmoving party,
reveals the following facts and procedural history.2 On
March 18, 2014, the defendant was a patient in the
radiation oncology department of Griffin Hospital
undergoing an examination. At the time of the examina-
tion, ‘‘[t]he [d]efendant had a large body habitus.’’ Dur-
ing the diagnostic procedure or medical treatment he
was undergoing, the defendant was lying in a supine
position.
   The defendant then attempted to transition from a
supine to a seated position on the examining table. In
attempting to change positions, he grabbed hold of the
plaintiff, who was the registered nurse assisting him.
As a result of the defendant’s physical contact with her,
the plaintiff suffered several physical injuries.
  The plaintiff commenced this action on February 25,
2016. In her one count complaint sounding in negli-
gence, the plaintiff alleged that the injuries she suffered
were proximately caused by the defendant’s negligence.
Specifically, the plaintiff alleged that the defendant
caused harm to her in one or more of the following
ways: ‘‘[1] [the defendant] applied pull force and/or
torsion on the plaintiff while attempting to go from a
supine position to a seated position; [2] [h]e applied an
excessive amount of pull force and/or torsion on the
plaintiff while attempting to go from a supine position
to a seated position; [3] [h]e failed to immediately let
go of the plaintiff when falling back on the examining
table; [4] [h]e failed to ask for medical and health care
staffing for additional support to allow him to sit up;
[5] [h]e failed to maintain proper balance while going
from the supine position to the sitting position; [6] [h]e
failed to give verbal notice to the plaintiff that he was
not able to maintain his balance, position or posture on
the examining table; [7] [h]e failed to provide adequate
effort to transition himself from a supine position to a
seated position when he was physically and intellectu-
ally able to do so; and [8] [h]e engaged in horseplay
while on the examining table.’’
  On November 9, 2016, the defendant filed a motion
for summary judgment in accordance with Practice
Book § 17-49. He asserted that ‘‘[t]he [p]laintiff does
not have a viable cause of action because allowing a
health care provider to recover against her patient is
contrary to public policy . . . .’’ The trial court granted
the motion for summary judgment on December 28,
2017, and issued a memorandum of decision setting
forth its reasoning.
   In its memorandum of decision, the trial court con-
cluded that the plaintiff failed to demonstrate that there
was a genuine issue of material fact that the defendant,
as a patient at the hospital, owed a duty of care to the
plaintiff, who was the nurse providing him medical care.
In arriving at this conclusion, the trial court analyzed
whether imposing a duty of care on the defendant was
inconsistent with public policy. To support this determi-
nation, the trial court stated that recognizing a duty
‘‘would be more than opening the floodgates [to litiga-
tion; it] would be creating a tsunami with regard to
actions against patient[s].’’ Furthermore, the trial court
observed that the duty of care that the plaintiff sought
to be recognized had not been acknowledged in other
jurisdictions. In fact, the court stated that the only
authorities the plaintiff cited to support the existence
of a similar duty in other jurisdictions ‘‘involved not a
claim of negligence but [instead] claims for assault and
intentional acts by the patient.’’ On the record, the trial
court concluded that, as a matter of law, the defendant
did not owe the plaintiff a duty of care under these
circumstances, and, thus, the defendant was entitled to
summary judgment.3 This appeal followed.
  We begin our analysis with the appropriate standard
of review for a trial court’s granting of a motion for
summary judgment. ‘‘On appeal, [w]e must decide
whether the trial court erred in determining that there
was no genuine issue as to any material fact and that
the moving party is entitled to a judgment as a matter
of law. . . . [O]ur review is plenary and we must decide
whether the [trial court’s] conclusions are legally and
logically correct and find support in the facts that
appear on the record. . . .
  ‘‘Practice Book § [17-49] provides that summary judg-
ment shall be rendered forthwith if the pleadings, affida-
vits, and any other proof submitted show that there is
no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.
. . . In deciding a motion for summary judgment, the
trial court must view the evidence in the light most
favorable to the nonmoving party. . . .
   ‘‘A material fact is a fact that will make a difference
in the outcome of the case. . . . Once the moving party
has presented evidence in support of the motion for
summary judgment, the opposing party must present
evidence that demonstrates the existence of some dis-
puted factual issue . . . . It is not enough, however,
for the opposing party merely to assert the existence
of such a disputed issue. Mere assertions of fact . . .
are insufficient to establish the existence of a material
fact and, therefore, cannot refute evidence properly
presented to the court under Practice Book § [17-45].
. . . The movant has the burden of showing the
nonexistence of such issues but the evidence thus pre-
sented, if otherwise sufficient, is not rebutted by the
bald statement that an issue of fact does exist. . . . To
oppose a motion for summary judgment successfully,
the nonmovant must recite specific facts . . . which
contradict those stated in the movant’s affidavits and
documents.’’ (Internal quotation marks omitted.) Bank
of America, N.A. v. Aubut, 167 Conn. App. 347, 357–58,
143 A.3d 638 (2016).
                              I
   The plaintiff first claims that, because the motion
for summary judgment effectively challenged the legal
sufficiency of the pleadings, the court should have
treated the motion for summary judgment as a motion
to strike to provide her with the opportunity to replead.
Specifically, the plaintiff asserts that ‘‘[t]he pleadings
in this case . . . could be cured by the plaintiff being
allowed to replead the complaint to allege [a] specific
allegation to establish the duty the defendant had to
refrain from engaging in [conduct that put the plaintiff
at risk of injury].’’ Furthermore, the plaintiff argues that,
if she had been allowed to replead, then she could have
pleaded assault and battery causes of action, which,
she asserts, would amount to a legally sufficient com-
plaint. We conclude that, by failing to raise this issue
before the trial court, the plaintiff waived any claim
that the trial court improperly failed to treat the motion
for summary judgement as a motion to strike.
   Our Supreme Court has set forth the appropriate
circumstances in which a motion for summary judg-
ment may be used instead of a motion to strike to
challenge the legal sufficiency of a complaint. ‘‘[T]he
use of a motion for summary judgment to challenge the
legal sufficiency of a complaint is appropriate [if] the
complaint fails to set forth a cause of action and the
defendant can establish that the defect could not be
cured by repleading. . . . If it is clear on the face of
the complaint that it is legally insufficient and that an
opportunity to amend it would not help the plaintiff,
we can perceive no reason why the defendant should
be prohibited from claiming that he is entitled to judg-
ment as a matter of law and from invoking the only
available procedure for raising such a claim after the
pleadings are closed. . . . It is incumbent on a plaintiff
to allege some recognizable cause of action in his com-
plaint. . . . Thus, failure by the defendants to demur
to any portion of the . . . complaint does not prevent
them from claiming that the [plaintiff] had no cause of
action and that a judgment [in favor of the defendants
was] warranted. . . . Moreover, [our Supreme Court]
repeatedly has recognized that the desire for judicial
efficiency inherent in the summary judgment procedure
would be frustrated if parties were forced to try a case
where there was no real issue to be tried.’’ (Citations
omitted; internal quotation marks omitted.) Larobina v.
McDonald, 274 Conn. 394, 401–402, 876 A.2d 522 (2005).
   To avoid waiving a right to replead, a nonmoving
party must, before the trial court decides the summary
judgment motion, either object to the trial court’s decid-
ing the case through summary judgment and argue that
it should instead decide the motion as a motion to strike
to afford it the opportunity to replead a legally sufficient
cause of action or, in the alternative, the nonmoving
party may maintain that its pleading is legally sufficient,
but it must offer to amend the pleading if the court
concludes otherwise. See American Progressive Life &
Health Ins. Co. of New York v. Better Benefits, LLC,
292 Conn. 111, 124, 971 A.2d 17 (2009) (‘‘a party does not
waive its right to replead by arguing that the pleading
is legally sufficient, but offering, if the court were to
conclude otherwise, to amend the pleading’’).
   In Larobina v. McDonald, supra, 274 Conn. 402, our
Supreme Court stated that it ‘‘will not reverse the trial
court’s ruling on a motion for summary judgment that
was used to challenge the legal sufficiency of the com-
plaint when it is clear that the motion was being used
for that purpose and the nonmoving party, by failing
to object to the procedure before the trial court, cannot
demonstrate prejudice. A plaintiff should not be
allowed to argue to the trial court that his complaint
is legally sufficient and then argue on appeal that the
trial court should have allowed him to amend his plead-
ing to render it legally sufficient. Our rules of procedure
do not allow a [party] to pursue one course of action
at trial and later, on appeal, argue that a path he rejected
should now be open to him.’’ (Internal quotation
marks omitted.)
  Turning to the present case, the defendant moved for
summary judgment after the plaintiff served a complaint
sounding in negligence and the defendant filed his
answer and special defenses. In his motion for summary
judgement, the defendant stated that ‘‘[t]he [p]laintiff
does not have a viable cause of action because allowing
a health care provider to recover against her patient is
contrary to public policy . . . .’’ In her objection to the
motion for summary judgment and at oral argument
before the trial court on the motion, the plaintiff failed
to object to the court’s deciding the motion as a motion
for summary judgment and did not argue that the court
should instead decide it as a motion to strike to allow
her the opportunity to replead and set out a cause of
action that is legally sufficient. Furthermore, the plain-
tiff failed to offer to amend her complaint if the trial
court determined that the cause of action alleged was
legally insufficient.
   Because the plaintiff failed to object to the court’s
deciding the case through summary judgment instead
of deciding the defendant’s motion as a motion to strike
or, in the alternative, to offer to amend the complaint
if the court determined the allegations to be legally
insufficient, she ‘‘has waived any objection to the use
of the motion for that purpose and any claim that [she]
should be permitted to replead.’’ See Larobina v.
McDonald, supra, 274 Conn. 403. Therefore, we con-
clude that the trial court properly decided the defen-
dant’s motion as a motion for summary judgment
instead of as a motion to strike.
                            II
   The plaintiff also claims that the trial court improp-
erly granted the defendant’s motion for summary judg-
ment because the question of whether the defendant
owed the plaintiff a duty of care involves a question of
fact.4 Central to this claim is the plaintiff’s assertion
that the trial court was obligated to address, but failed
to do so, the question of whether the harm allegedly
suffered by the plaintiff was foreseeable before con-
cluding whether a duty existed in this case. In other
words, the plaintiff argues that the trial court improp-
erly decided whether the defendant owed the plaintiff
a duty of care as a matter of law because the analysis
in which the court should have engaged involves a ques-
tion of fact reserved for the jury. We disagree.
   We first set forth the well settled legal principles
concerning whether a court is required to address the
foreseeability prong if, as a matter of law, the court
determines that recognizing a duty of care on the defen-
dant is inconsistent with public policy, and whether
determining if a duty of care is owed is a question of
law that the court may decide at the summary judgment
stage. ‘‘Issues of negligence are ordinarily not suscepti-
ble of summary adjudication but should be resolved by
trial in the ordinary manner.’’ (Internal quotation marks
omitted.) Fogarty v. Rashaw, 193 Conn. 442, 446, 476
A.2d 582 (1984). Nevertheless, ‘‘[t]he issue of whether
a defendant owes a duty of care is an appropriate matter
for summary judgment because the question is one of
law.’’ (Internal quotation marks omitted.) Mozeleski v.
Thomas, 76 Conn. App. 287, 290, 818 A.2d 893, cert.
denied, 264 Conn. 904, 823 A.2d 1221 (2003).
   ‘‘The existence of a duty is a question of law and
only if such a duty is found to exist does the trier of
fact then determine whether the defendant violated that
duty in the particular situation at hand. . . . [Our
Supreme Court has] stated that the test for the existence
of a legal duty of care entails (1) a determination of
whether an ordinary person in the defendant’s position,
knowing what the defendant knew or should have
known, would anticipate that harm of the general nature
of that suffered was likely to result, and (2) a determina-
tion, on the basis of a public policy analysis, of whether
the defendant’s responsibility for [his] negligent con-
duct should extend to the particular consequences or
particular plaintiff in the case. . . . The first part of
the test invokes the question of foreseeability, and the
second part invokes the question of policy.’’ (Emphasis
added; internal quotation marks omitted.) Neuhaus v.
DeCholnoky, 280 Conn. 190, 217–18, 905 A.2d 1135
(2006). A court, however, is ‘‘not required to address
the first prong as to foreseeability if [it] determine[s],
based on the public policy prong, that no duty of care
existed.’’ Id., 218. ‘‘Foreseeability notwithstanding, it is
well established that Connecticut courts will not impose
a duty of care on [a defendant] if doing so would be
inconsistent with public policy.’’ Monk v. Temple George
Associates, LLC, 273 Conn. 108, 116, 869 A.2d 179
(2005). ‘‘If a court determines, as a matter of law, that
a defendant owes no duty to a plaintiff, the plaintiff
cannot recover in negligence from the defendant.’’
(Internal quotation marks omitted.) Grenier v. Com-
missioner of Transportation, 306 Conn. 523, 539, 51
A.3d 367 (2012).
   In the present case, the trial court granted the defen-
dant’s motion for summary judgment because it deter-
mined that, as a matter of law, the defendant, as a
patient, did not owe a duty ‘‘to protect the [plaintiff]
medical provider from falling forward when the [defen-
dant] sought her assistance’’ when transitioning from
a supine position on the examining table. In arriving at
this conclusion, the trial court refrained from determin-
ing whether the harm the plaintiff suffered was foresee-
able and proceeded to determine that, as a matter of
public policy, the defendant did not owe the plaintiff a
duty of care while receiving medical care from her.
Because the determination of whether a duty of care
exists under the circumstances is a question of law that
the court is permitted to make at the summary judgment
stage and, in making this determination, the court may
decide that no duty exists solely on public policy
grounds, we conclude that the trial court did not
improperly decide a factual question reserved for the
jury. Accordingly, we reject this claim.
                            III
  The plaintiff next claims that, even if determining
whether a duty exists is a question of law that may
be decided at the summary judgment stage, the court
improperly granted the defendant’s motion for sum-
mary judgment because recognizing that a patient owes
a duty of care to a medical care provider (medical
provider) while that provider is furnishing medical care
to that patient is in fact consistent with public policy.
We disagree with the plaintiff and, therefore, decline
to recognize that a patient owes a duty of care to a
medical provider while receiving medical care from
that provider.5
   Our Supreme Court has set forth the inquiry to deter-
mine if recognizing a duty of care contradicts public
policy. ‘‘A simple conclusion that the harm to the plain-
tiff was foreseeable . . . cannot by itself mandate a
determination that a legal duty exists. Many harms are
quite literally foreseeable, yet for pragmatic reasons,
no recovery is allowed. . . . A further inquiry must be
made, for we recognize that duty is not sacrosanct in
itself, but is only an expression of the sum total of those
considerations of policy which lead the law to say that
the plaintiff is entitled to protection. . . . [Although]
it may seem that there should be a remedy for every
wrong, this is an ideal limited perforce by the realities
of this world. Every injury has ramifying consequences,
like the ripplings of the waters, without end. The prob-
lem for the law is to limit the legal consequences of
wrongs to a controllable degree. . . . The final step in
the duty inquiry, then, is to make a determination of
the fundamental policy of the law, as to whether the
defendant’s responsibility should extend to such
results.’’ (Internal quotation marks omitted.) Murillo v.
Seymour Ambulance Assn., Inc., 264 Conn. 474, 479–80,
823 A.2d 1202 (2003).
   ‘‘Duty is a legal conclusion about relationships
between individuals, made after the fact, and imperative
to a negligence cause of action. The nature of the duty,
and the specific persons to whom it is owed, are deter-
mined by the circumstances surrounding the conduct
of the individual.’’ (Internal quotation marks omitted.)
Lodge v. Arett Sales Corp., 246 Conn. 563, 571, 717 A.2d
215 (1998). ‘‘[I]t is well established that Connecticut
courts will not impose a duty of care on [a defendant]
if doing so would be inconsistent with public policy.’’
Monk v. Temple George Associates, LLC, supra, 273
Conn. 116. As previously noted, our Supreme Court
recognizes ‘‘four factors to be considered in determin-
ing the extent of a legal duty as a matter of public
policy: (1) the normal expectations of the participants
in the activity under review; (2) the public policy of
encouraging participation in the activity, while
weighing the safety of the participants; (3) the avoid-
ance of increased litigation; and (4) the decisions of
other jurisdictions.’’ Murillo v. Seymour Ambulance
Assn., Inc., supra, 264 Conn. 480; see also Bloomfield
Health Care Center of Connecticut, LLC v. Doyon, 185
Conn. App. 340, 358, 197 A.3d 415 (2018). In the present
case, all four factors weigh against recognizing that a
patient owes a duty of care to a medical provider while
receiving medical care from that provider.6
                             A
   Before we address the factors for determining
whether imposing a duty of care on the defendant is
inconsistent with public policy, we first consider the
plaintiff’s argument that, if we consider the normal
expectations of the parties in the activity under review
and do not recognize that the defendant owed the plain-
tiff, a health care provider, a duty of care, then we are
improperly basing that conclusion on the doctrine of
assumption of risk, a tort principle that Connecticut
has abolished as a complete bar to recovery. In making
this argument, the plaintiff relies primarily on our
Supreme Court’s decision in Sepega v. DeLaura, 326
Conn. 788, 803–804, 167 A.3d 916 (2017), and asserts
that ‘‘a defendant cannot escape liability for conduct
simply by relying on the plaintiff’s occupation placing
them in a class from whom the defendant needs immu-
nity from liability.’’ We disagree with the plaintiff’s argu-
ment that our conclusion that no duty exists in the
present case may be premised only by relying on the
doctrine of assumption of risk.
   The doctrines of last clear chance and assumption
of risk have been abolished in Connecticut. General
Statutes § 52-572h (l); see also Wendland v. Ridgefield
Construction Services, Inc., 190 Conn. 791, 797, 462
A.2d 1043 (1983) (‘‘[t]he central purpose of § 52-572h
was to abolish the harsh common law rule that the
doctrines of contributory negligence, last clear chance
and assumption of risk operated as a complete bar
to recovery’’ [emphasis omitted]). In Wendland, our
Supreme Court concluded that, ‘‘[i]n determining the
relative negligence of each party . . . the factors rele-
vant to the assumption of risk doctrine may be consid-
ered by the trier. As long as the jury is properly
instructed concerning the doctrine of comparative neg-
ligence . . . [then] elements involving the failure of the
plaintiff to comprehend a risk may be specially pleaded
and weighed by the trier in determining the propriety
and totality of the plaintiff’s conduct in relation to that
of the defendant.’’ (Citation omitted.) Wendland v.
Ridgefield Construction Services, Inc., supra, 797–98.
   Although the doctrine of assumption of risk as a
complete bar to recovery has been abolished, our
Supreme Court has continued to consider the normal
expectations of parties in cases involving medical treat-
ment in order to analyze whether recognizing a duty of
care is inconsistent with public policy. See, e.g., Jarmie
v. Troncale, 306 Conn. 578, 603–605, 50 A.3d 802 (2012);
id., 605 (‘‘[t]he normal expectations of the parties . . .
weigh heavily against extending the duty of health care
providers to victims of their patients’ unsafe driving’’);
Murillo v. Seymour Ambulance Assn., Inc., supra, 264
Conn. 480–81; id., 480 (‘‘[g]iven the urgent need of the
plaintiff’s sister for medical care, the normal expecta-
tions of the participants would be that the [medical
providers] would focus their effort to provide medical
assistance on the plaintiff’s sister, their patient, who
was in need of emergency surgery . . . [and] would
not require the [medical providers] also to keep a watch-
ful eye on the plaintiff, who chose to observe while
her sister [received medical care]’’). Furthermore, in
assessing the normal expectations of the parties, we
need to consider the statuses of those individuals pro-
viding and receiving medical care. See Jarmie v. Tron-
cale, supra, 604 (court considered defendant’s status as
physician in concluding that ‘‘the [defendant] would not
have expected [his] liability to extend to the plaintiff
in this case’’); Murillo v. Seymour Ambulance Assn.,
Inc., supra, 480 (court considered status of defendants
as medical providers in concluding that ‘‘[t]he normal
expectations of the participants would not require the
defendants . . . to keep a watchful eye on the plaintiff,
who chose to observe while her sister underwent the
insertion of the IV needle into her arm’’). Because our
Supreme Court has continued to consider the normal
expectations of the participants in analyzing the activity
under review, including the statuses of the parties, even
after § 52-572h was last amended in 1999, we are not
convinced that this state’s abolition of the doctrine of
assumption of risk as a complete bar to recovery prohib-
its this court from conducting the test articulated in
Murillo v. Seymour Ambulance Assn., Inc., supra, 264
Conn. 480, and Bloomfield Health Care Center of Con-
necticut, LLC v. Doyon, supra, 185 Conn. App. 358,
for determining whether recognizing a duty of care is
inconsistent with public policy.
   Furthermore, our Supreme Court’s decision in Sepega
is distinguishable from the present case for two reasons.
In Sepega, the court considered whether the common-
law firefighter’s rule, which ‘‘provides, in general terms,
that a firefighter or police officer who enters private
property in the exercise of his or her duties generally
cannot bring a civil action against the property owner
for injuries sustained as the result of a defect in the
premises . . . should be extended beyond the scope
of premises liability so as to bar a police officer from
recovering, under a theory of ordinary negligence, from
a homeowner who is also an alleged active tortfeasor.’’
(Citation omitted.) Sepega v. DeLaura, supra, 326
Conn. 789.
   First, the Supreme Court concluded only that one of
the policy considerations7 in support of the firefighter’s
rule ‘‘operate[d] as a veiled form of an assumption of
risk analysis.’’8 Id., 803. Importantly, however, the court
did not opine more broadly on the relationship between
(1) the general test for determining whether a court
should recognize as a matter of public policy a duty on
a class of individuals and (2) the state’s abolition of
assumption of risk.9 There is no language in Sepega that
would even imply that the court intended to abolish or
retreat from the four-pronged test articulated in Murillo
v. Seymour Ambulance Assn., Inc., supra, 264 Conn.
480, and other cases. See, e.g., Jarmie v. Troncale,
supra, 306 Conn. 603; Bloomfield Health Care Center of
Connecticut, LLC v. Doyon, supra, 185 Conn. App. 358.
   Second, in Sepega, the court determined that barring
police officers, as a class, from bringing actions sound-
ing in negligence amounted to assumption of risk. See
id., 804. In the present case, however, our determination
that the defendant did not owe the plaintiff a duty of
care is predicated on our conclusion that imposing a
duty of care on a patient while receiving medical care
is inconsistent with this state’s public policy. Thus, our
decision does not preclude medical providers from
recovering from patients for negligence in all circum-
stances. For these reasons, we disagree with the plain-
tiff’s argument that applying the test to determine
whether recognizing a duty of care is inconsistent with
public policy conflicts with this state’s abolition of the
doctrine of assumption of risk as a complete bar to
recovery.
                            B
   Having addressed the plaintiff’s assumption of risk
argument, we now consider the first factor of the test
for determining whether recognizing a duty of care is
inconsistent with public policy, namely, the normal
expectations of the participants in the activity under
review. In the present case, on March 18, 2014, the
defendant was a patient in the radiation oncology
department at Griffin Hospital undergoing a diagnostic
procedure or receiving medical treatment that required
him to lie in a supine position on an examining table.
The plaintiff was a registered nurse in that department
and was assisting the defendant during the diagnostic
procedure or medical treatment he was undergoing.
Our consideration of the normal expectations of a
patient while receiving medical care and of a nurse
while furnishing it is tempered by whether those expec-
tations are reasonable. See Murillo v. Seymour Ambu-
lance Assn., Inc., supra, 264 Conn. 480–81; see also
Vendrella v. Astriab Family Ltd. Partnership, 311
Conn. 301, 322, 87 A.3d 546 (2014) (‘‘[w]ith respect to the
first factor, we can perceive no reason why a reasonable
person would not expect the owner or keeper of a
domestic animal to take reasonable steps to prevent
the animal from causing foreseeable injuries’’).
   The plaintiff argues that a medical provider in this
situation would not expect to suffer the injuries she
sustained because she would not have expected the
patient to make physical contact with her. Furthermore,
she argues that, if the defendant anticipated that he
could not maintain his balance, then he had an obliga-
tion to ask for ‘‘additional support.’’
   The defendant argues that the ‘‘[p]laintiff’s descrip-
tion of expectations is nonsensical and would require a
patient to announce his every move and ask for virtually
continual assistance.’’ Additionally, the defendant
asserts that ‘‘[b]ased upon the specific allegations of
the defendant’s behavior, there is a clear implication
that the plaintiff was positioned physically close to the
defendant at the time she was ‘assisting’ the defendant.
It is reasonable to expect that, by training, the plaintiff
would be aware that the patient, as a large person supine
on an examination table in a hospital radiation oncology
department, might have difficulty sitting up and might
fall back when attempting to transition.’’ The defendant
then implies that ‘‘it was reasonable for the defendant
[in the present case] to expect that the plaintiff . . .
would render such assistance. Further, it was reason-
able for the defendant to expect the plaintiff to antici-
pate that he may have difficulties, and for the plaintiff
to seek the assistance of other staff members with his
transition to a sitting position.’’
   Having considered these arguments and the public
policies of this state, we conclude that it is reasonable
for a patient to expect that, while receiving medical
care, a medical provider will focus on and address the
medical needs of the patient, who often may request
and rely on the assistance of his or her medical provider.
Conversely, it is reasonable for a medical provider to
expect that he or she is responsible for the patient’s
medical needs and safety while furnishing medical care
to the patient. Moreover, if a patient requests assistance,
then a medical provider can reasonably expect that it
is his or her responsibility to furnish the requested aid
to the patient, and that, if the medical provider is unable
to provide the requested aid on his or her own, then
the provider is expected to summon help to assist in
providing the requested aid to the patient.
  In analyzing the relevant factors in determining
whether recognizing a duty in a particular instance is
inconsistent with public policy, we note that ‘‘our stat-
utes themselves are a source of public policy, and may
militate in favor of recognizing a common-law duty of
care when doing so advances the general policies and
objectives of the statute. . . . Thus, in determining the
normal expectations of the parties, our appellate courts
have often looked to Connecticut’s existing body of
common law and statutory law relating to th[e] issue.’’
(Citation omitted; internal quotation marks omitted.)
Bloomfield Health Care Center of Connecticut, LLC v.
Doyon, supra, 185 Conn. App. 359.
  Our determination of the reasonable expectations of
a patient and a medical provider during the provision
of medical care to the patient is buttressed by what our
legislature has determined are the expectations of a
registered nurse. ‘‘The practice of nursing by a regis-
tered nurse is defined as the process of diagnosing
human responses to actual or potential health prob-
lems, providing supportive and restorative care, health
counseling and teaching, case finding and referral, col-
laborating in the implementation of the total health
care regimen, and executing the medical regimen under
the direction of a licensed physician, dentist or
advanced practice registered nurse.’’ (Emphasis
added.) General Statutes § 20-87a (a). Although this
statute pertains to occupational licensing, it neverthe-
less establishes that our legislature expects registered
nurses, like the plaintiff, to focus on the needs of the
patient and to collaborate with others if necessary to
address the patient’s medical needs.
   Similarly, our Supreme Court has stated that medical
providers are expected to prioritize the needs of the
patient to whom they are administering medical care.
See Murillo v. Seymour Ambulance Assn., Inc., supra,
264 Conn. 478, 480 (defendant medical providers did
not owe duty of care to plaintiff who was watching her
sister receive medical care because, in part, ‘‘[g]iven
the urgent need of the plaintiff’s sister for medical care,
the normal expectations of the participants would be
that the defendants would focus their effort to provide
medical assistance on the plaintiff’s sister, their patient,
who was in need of emergency surgery . . . [and]
would not require the defendants also to keep a watch-
ful eye on the plaintiff, who chose to observe while her
sister underwent the insertion of the IV needle into her
arm’’); Maloney v. Conroy, 208 Conn. 392, 403, 545 A.2d
1059 (1998) (‘‘Medical judgments as to the appropriate
treatment of a patient [should not be] influenced by the
concern that a visitor may become upset from observing
such treatment . . . . The focus of the concern of med-
ical care practitioners should be upon the patient and
any diversion of attention or resources to accommodate
the sensitivities of others is bound to detract from that
devoted to patients.’’).
   In light of the expectations of registered nurses and
medical providers stated in this mosaic of authorities,
in the present case, it was reasonable for the defendant,
as a patient, to expect that he could receive assistance
from the nurse attending to him if he needed it and that
if she required help transitioning him from a supine
position, then she could request it from another hospital
staff member. Conversely, it was reasonable for the
plaintiff, as a nurse, to expect that her patient, whom
she described as having a ‘‘large body habitus’’ and who
may have been suffering from an illness or disease,
would require assistance transitioning from a supine
position on the examining table and that, if she were
unable to help him sit up on her own, then she could
have requested help from a hospital staff member. For
these reasons, the first factor of the public policy prong
of our duty analysis weighs against the plaintiff’s claim
that the defendant owed her a duty of care.
                             C
   We next consider the second and third factors,
namely, ‘‘the public policy of encouraging participation
in the activity, while weighing the safety of the partici-
pants . . . [and] the avoidance of increased litigation
. . . .’’ Murillo v. Seymour Ambulance Assn., Inc.,
supra, 264 Conn. 480. Because those factors are analyti-
cally related, we consider them together. See Lawrence
v. O & G Industries, Inc., 319 Conn. 641, 658, 126 A.3d
569 (2015); see also Bloomfield Health Care Center of
Connecticut, LLC v. Doyon, supra, 185 Conn. App. 370.
  With respect to these factors, the plaintiff argues
that failing to recognize that a patient owes a medical
provider a duty of care while that provider is furnishing
medical care to that patient would discourage medical
providers from providing medical care to their patients
out of fear of being injured. Furthermore, the plaintiff
argues that failing to recognize a duty of care may
increase the likelihood that medical providers use force
against their patients to protect themselves and thus
put patients at a greater risk of harm. She also argues
that litigation will not increase, even if we recognize
this duty, because ‘‘[t]his case is an anomaly in the law.’’
  In response, the defendant argues that there is an
inherent benefit to society in encouraging persons to
seek or to continue to receive medical treatment. Rec-
ognizing a duty of care, the defendant asserts, would
chill prospective patients from seeking treatment and
put current patients at a greater risk of harm because
they may be less likely to request the physical assistance
of medical providers while receiving treatment.
   ‘‘We recognize that, with respect to the third factor
which contemplates the concern of increased litigation,
[i]t is [often] easy to fathom how affirmatively imposing
a duty on the defendants . . . could encourage simi-
larly situated future plaintiffs to litigate on the same
grounds; that is true anytime a court establishes a poten-
tial ground for recovery. . . . Because of this, in con-
sidering these two factors, our Supreme Court at times
has employed a balancing test to determine whether,
in the event that a duty of care is recognized by the
court, the advantages of encouraging participation in
the activity under review outweigh the disadvantages
of the potential increase in litigation.’’ (Citation omitted;
emphasis omitted; internal quotation marks omitted.)
Bloomfield Health Care Center of Connecticut, LLC v.
Doyon, supra, 185 Conn. App. 371. Thus, the relevant
inquiry in the present case is whether recognizing a
duty in this context would further encourage patients
to use reasonable care when receiving medical care
and, if so, whether the advantages of encouraging such
behavior would outweigh the negative effects of a cor-
responding increase in litigation and the barriers to
obtaining medical care that recognizing a duty of care
might create. Cf. id.
  Having considered the arguments of the parties and
having balanced (1) the unlikely enhancement to patient
and medical provider safety by recognizing a duty of
care against (2) the potential for higher medical care
costs for patients caused by increased litigation, (3)
jeopardizing the confidentiality of medical information,
and (4) the availability of a workers’ compensation rem-
edy for medical providers, we conclude that the second
and third factors militate against recognizing a duty
of care.
                            1
       Safety of Patients and Medical Providers
   The plaintiff argues that declining to recognize a duty
of care under these circumstances would result in medi-
cal providers being discouraged from providing care to
their patients out of fear of being injured. Furthermore,
the plaintiff argues that, by not recognizing a duty of
care, patients and medical providers would be less safe
in circumstances in which medical care is being fur-
nished than if we recognize a duty. Although we take
seriously the safety of patients and medical providers
alike, we disagree with the plaintiff.
   Medical professionals every day have provided high
quality health care to patients for generations in the
absence of a recognized duty of care on their patients.
The plaintiff has offered no empirical evidence that
would suggest that individuals considering the medical
field as a profession have chosen to pursue other occu-
pations because of concerns that they would be barred
from recovering against patients that might injure them
in the course of providing medical care to those
patients. Thus, history, experience, and common sense
tell us that, even though this court declines to impose
a duty of care on patients receiving medical care, pro-
viders will not be chilled from continuing to provide
care to their patients. Therefore, the plaintiff’s argument
is unavailing.
                            2
Cost of Medical Care and Risk of Increased Litigation
   On the other hand, permitting medical providers to
bring an action against patients for negligence while
receiving medical care potentially will impose financial
disincentives on patients to seek medical care, which
is inconsistent with the public policy of this state. As
with the first factor, we look to statutes and the common
law, which themselves are a source of public policy, to
determine whether recognizing a duty of care is incon-
sistent with the public policy of this state. See id., 359.
Our legislature has averred that cost should not be a
barrier to Connecticut residents from obtaining medical
care. General Statutes § 19a-7a provides: ‘‘The General
Assembly declares that it shall be the goal of the state
to assure the availability of appropriate health care to
all Connecticut residents, regardless of their ability to
pay. In achieving this goal, the state shall work to create
the means to assure access to a single standard of care
for all residents of Connecticut, on an equitable financ-
ing basis and with effective cost controls. In meeting
the objective of such access, the state shall ensure that
mechanisms are adopted to assure that care is provided
in a cost effective and efficient manner.’’ (Emphasis
added.)
   Were we to conclude that patients owe medical pro-
viders a duty of care while receiving medical care,
patients ultimately would bear the cost of this decision,
either directly by having to litigate claims of negligence
that could be brought against them as a consequence
of seeking medical care, or indirectly through increased
insurance premiums. As our Supreme Court has stated,
creating a new cause of action creates benefits for some
at the expense of others. See Mendillo v. Board of
Education, 246 Conn. 456, 487, 717 A.2d 1177 (1998),
overruled on other grounds by Campos v. Coleman,
319 Conn. 36, 37–38, 123 A.3d 854 (2015). Thus, recogniz-
ing a cause of action against patients for harms sus-
tained by medical providers furnishing medical care to
the patients would likely place a heftier financial burden
on patients receiving medical care.
  Nevertheless, the plaintiff argues that, because ‘‘[t]his
case is an anomaly in the law,’’ we would not be opening
the floodgates to litigation if we recognize a duty of care
under these circumstances. In other words, concern
for increased litigation and, therefore, higher costs for
patients is unwarranted because the plaintiff’s case is
unique and similar cases would rarely, if ever, appear on
a court docket again. This reasoning, however, falsely
assumes that, because there has been a scarcity of medi-
cal providers suing their patients for negligence without
a duty of care having been recognized, the same would
be true after a duty is recognized.
   Moreover, contrary to what the plaintiff argues, rec-
ognizing a negligence cause of action against patients
has the potential to turn a drought of litigation into a
flood of it because providers could sue patients for acts
that are unintentional and less outrageous than that for
which a patient may already be held liable. As the trial
court recognized, medical providers can sue patients
‘‘for an intentional act or an assault.’’ In the present
case, by deciding that, while receiving medical care, a
patient does not owe a duty of care to a medical pro-
vider, we conclude neither that a medical provider is
barred from suing a patient for intentional torts, such
as a battery or an assault, nor that a provider is pro-
scribed from suing a patient for reckless conduct
resulting in injury. These causes of action, however,
require more deliberate or extreme conduct for a defen-
dant to be held liable than that of negligence, i.e., for
an intentional tort, the act must be intentional, and for
recklessness, the conduct must be wilful, wanton or
reckless, whereas to be held liable for negligence, a
plaintiff merely needs to show a defendant failed to
‘‘exercise that degree of care which is sufficient to avoid
unreasonable risk of harm to the defendant.’’ D. Pope,
Connecticut Actions and Remedies: Tort Law (1996)
§§ 1:03, 2:03, 25:04, 25:13. Thus, by allowing medical
providers to sue patients for negligence for harms sus-
tained while furnishing medical care to those patients,
we can reasonably infer that this would expose patients
to a higher risk of being sued by their medical providers.
   Because patients would be exposed to a higher risk
of being sued by their medical providers and, thus,
likely to incur greater medical costs, recognizing that
a patient owes a duty of care to a medical provider
while receiving medical care would have the potential
to discourage patients from seeking medical care when
they need it. When deciding whether to seek medical
assistance, patients would have to account for the possi-
bility that receiving aid from a medical provider could
come at the cost of being sued for negligence. For
instance, patients who have difficulty balancing them-
selves would have to decide whether to seek the assis-
tance of the attending medical provider and risk an
action, or to avoid potential costly litigation but possibly
suffering physical harm by falling or by allowing their
underlying illness to remain untreated. Therefore, the
stated public policy of our legislature of ensuring that
cost is not a barrier to obtaining medical care conflicts
with imposing a duty of care on patients receiving medi-
cal care because the higher costs to patients associated
with their greater exposure to liability would have a
chilling effect on patients seeking medical care.
                             3
    Confidentiality of Patient Medical Information
   Our Supreme Court has expressed significant con-
cerns regarding ‘‘interfere[nce] with the physician-
patient relationship [that may] discourage patients from
seeking treatment and care from their health care pro-
viders.’’ Jarmie v. Troncale, supra, 306 Conn. 605–606;
see also id., 624–25. Chief among the threats to the
sanctity of the relationship between a patient and his
or her medical provider is the loss of confidentiality of
the patient’s medical information that would occur in
an action brought by the provider against the patient.
See id., 607–609 (‘‘[w]hen [the] confidentiality [of a
patient’s medical information] is diminished to any
degree, it necessarily affects the ability of the parties
to communicate, which in turn affects the ability of the
physician to render proper medical care and advice’’).
If such an action were permitted, the mere filing of the
action may disclose confidential medical information
about the patient and the patient arguably would be
forced to divulge further confidential medical informa-
tion about him or herself in order to argue that care
was exercised in light of the limitations imposed on the
patient by any medical conditions.
   To promote and protect the confidentiality of patient
information, our legislature has carved out only limited
exceptions to the general rule that a patient’s medical
information may not be disclosed by a medical provider
without the explicit consent of the patient or the
patient’s authorized representative.10 General Statutes
§ 52-146o provides in relevant part: ‘‘Except as provided
in [other statutes], in any civil action . . . a physician
or surgeon . . . or other licensed health care provider,
shall not disclose [any medical information of a patient],
unless the patient or that patient’s authorized represen-
tative explicitly consents to such disclosure. . . . Con-
sent of the patient or the patient’s authorized represen-
tative shall not be required for the disclosure of such
communication or information (1) pursuant to any stat-
ute or regulation of any state agency or the rules of
court, (2) by a physician, surgeon or other licensed
health care provider against whom a claim has been
made, or there is a reasonable belief will be made, in
such action or proceeding, to the physician’s, surgeon’s
or other licensed health care provider’s attorney or
professional liability insurer or such insurer’s agent
for use in the defense of such action or proceeding, (3)
to the Commissioner of Public Health for records of a
patient of a physician, surgeon or health care provider
in connection with an investigation of a complaint, if
such records are related to the complaint, or (4) if
child abuse, abuse of an elderly individual, abuse of an
individual who is physically disabled or incompetent
or abuse of an individual with intellectual disability is
known or in good faith suspected.’’ (Emphasis added.)
   We determine that § 52-146o militates against recog-
nizing a duty of care under the circumstances of the
present case. Despite enumerating other limited excep-
tions to the general rule that a medical provider may
not reveal a patient’s medical information without the
consent of the patient or the patient’s authorized repre-
sentative, our legislature has not recognized an excep-
tion to patient confidentiality if a medical provider
decides to sue a patient. Indeed, our legislature did
create an exception to confidentiality when a claim is
made by a patient against a health care provider. See
General Statutes § 52-146o (a) (2). The clear overall
intent of this provision is to place in the patient’s hands
decision-making authority as to when his or her confi-
dential medical information may be disclosed to third
parties. Therefore, we conclude that this statute is
instructive and weighs against recognizing a duty of
care.
   If we were to decide that a patient owes a duty of
care to a medical provider to avoid negligence while
receiving care from that provider, then patients would
be more inclined to consider whether sensitive medical
information might be revealed with others as a conse-
quence of seeking medical care. For example, in the
present case, we reasonably can infer from the com-
plaint that the defendant was receiving treatment for
cancer because he was seen in the radiation oncology
department of Griffin Hospital. This is information of
a sensitive nature that the defendant may have wanted
to shield from friends, coworkers, and the general pub-
lic. Now that an action for negligence has been filed
against him, however, this information is in the public
domain. Having had his medical information disclosed
through the initiation of the plaintiff’s action, the defen-
dant may be more inclined to consider whether his
medical information will be revealed the next time he
seeks medical care.
   Recognizing a duty in this case would necessarily
entail placing in the medical provider’s hands greater
decision-making authority as to when and how much
confidential information may be disclosed to third par-
ties. This power risks fundamentally interfering with
the sanctity of patients’ relationships with their medical
providers and militates strongly against recognizing a
duty of care in this case.
                             4
Workers’ Compensation Remedy for Medical Providers
   Another reason weighing against recognizing that a
patient owes a medical provider a duty of care while
the provider is furnishing medical care to the patient
is that the provider, if harmed by a patient, often can
recover workers’ compensation benefits. See General
Statutes § 31-291 et seq. Our courts previously have
considered the availability of workers’ compensation
to a plaintiff as a factor militating against allowing sub-
sequent recovery from the person who engendered
harm. See Lodge v. Arett Sales Corp., supra, 246 Conn.
584; see also Demers v. Rosa, 102 Conn. App. 497, 502–
503, 505 n.6, 925 A.2d 1165, cert. denied, 284 Conn. 907,
931 A.2d 262 (2007).11 Having medical providers recover
workers’ compensation benefits for injuries sustained
while furnishing medical care instead of permitting
them to recover from negligent patients allows provid-
ers to receive some measured compensation for injuries
sustained at work while avoiding the societal costs of
imposing a duty of care on patients receiving medical
care. For these reasons, the likely availability of a work-
ers’ compensation remedy to medical providers mili-
tates against recognizing a duty of care.
   The plaintiff nevertheless argues that workers’ com-
pensation is insufficient because it does not allow her
to recover for all damages to which she might otherwise
be entitled if the defendant were found liable for negli-
gence. Full compensation of the plaintiff, however, is
not the only consideration we must take into account
when deciding whether to impose liability on a defen-
dant. In deciding whether it is appropriate to impose
liability on a defendant, ‘‘[w]e . . . note the three fun-
damental purposes of our tort compensation system,
which are the compensation of innocent parties, shift-
ing the loss to responsible parties or distributing it
among appropriate entities, and deterrence of wrongful
conduct . . . .’’ (Internal quotation marks omitted.)
Bloomfield Health Care Center of Connecticut, LLC v.
Doyon, supra, 185 Conn. App. 358.
   With the purposes of tort compensation in mind, our
Supreme Court has refused to allow two public employ-
ees to recover damages from defendants for negligence
when those public employees had a workers’ compensa-
tion remedy available to them. See Lodge v. Arett Sales
Corp., supra, 246 Conn. 578–79, 581, 584–86. In Lodge,
our Supreme Court declined to impose a duty of care
on the defendants, even though recognizing a duty
would have allowed the plaintiffs to recover more than
what workers’ compensation provided, because ‘‘the
social costs associated with liability [were] too high to
justify [the duty’s] imposition . . . .’’ Id., 584.12 The
court then ‘‘[c]ounterbalanc[ed] the limited benefit of
providing these plaintiffs with greater compensation
than is available through workers’ compensation and
other statutory disability and survivor benefits [against]
the significant costs that would derive from imposing
liability under the facts presented.’’ (Emphasis added.)
Id. Having conducted this balancing, the court declined
to recognize a duty because ‘‘when the social costs
associated with liability are too high to justify its imposi-
tion, no duty will be found.’’ Id.
   Most medical providers, through workers’ compensa-
tion, have an alternative remedy to that of tort compen-
sation to recover for injuries sustained while working.
Given the costs associated with allowing a medical pro-
vider to sue a patient for negligence for injuries sus-
tained while furnishing medical care, we conclude, like
our Supreme Court in Lodge, that the benefit of allowing
this plaintiff to recover beyond what workers’ compen-
sation affords her is minimal. See id. Therefore, the
availability of workers’ compensation to the plaintiff
weighs against recognizing a duty of care because the
plaintiff is able to recover for some of her damages in
a manner that avoids the social costs of imposing a
duty of care on patients while receiving medical care.
  Having considered the arguments of parties and vari-
ous policy considerations stated by our legislature and
our Supreme Court, we conclude that the costs of
imposing a duty of care on a patient while receiving
medical care outweigh the benefits. Specifically, the
prospect of chilling patients from seeking medical care
due to potentially higher expenses and concern for the
loss of confidentiality of their medical information, both
of which are a consequence of increased litigation,
weigh heavily against recognizing a duty. Also weighing
against recognizing a duty is that medical providers can
be compensated for injuries sustained while providing
medical care through workers’ compensation. The
insignificant advantages of recognizing a duty, namely,
an unlikely improvement in patient and medical pro-
vider safety and the limited benefit of allowing provid-
ers to recover beyond workers’ compensation, are sig-
nificantly outweighed by the costs of doing so. For
these reasons, the second and third factors militate
against imposing a duty of care on patients while receiv-
ing medical care.
                             D
   The fourth and final factor that we consider in con-
ducting our public policy analysis is the law of other
jurisdictions on this issue. See Bloomfield Health Care
Center of Connecticut, LLC v. Doyon, supra, 185 Conn.
App. 376; see also Murillo v. Seymour Ambulance
Assn., Inc., supra, 264 Conn. 480. In their appellate
briefs, neither the plaintiff nor the defendant cite to
case law of other jurisdictions that pertain to the exact
issue in the present case, i.e., whether a patient can be
held personally liable to a medical provider, under a
theory of negligence, for breaching a duty of care and
causing physical harm to the provider while receiving
medical care from that provider. Moreover, our inde-
pendent research has not uncovered any reported deci-
sions from other jurisdictions that have directly
addressed this precise issue. Because the cases cited by
the parties are readily distinguishable from the present
case, and no other jurisdiction appears to have recog-
nized a duty of care on a patient who is receiving medi-
cal treatment, we conclude that the fourth factor weighs
against recognizing a duty.13
   The plaintiff proffered cases to this court in her appel-
late brief and to the trial court to support the proposi-
tion that courts in other jurisdictions have not rejected
outright that a patient can be held liable for harms a
medical provider suffered as a result of the patient’s
conduct. See Mullen v. Bruce, 168 Cal. App. 2d 494,
498, 335 P.2d 945 (1959); McGuire v. Almy, 297 Mass.
323, 329–30, 8 N.E.2d 760 (1937); Gioia v. Ratner, Supe-
rior Court of Massachusetts, Essex County, Docket No.
1477CV00676, 2016 WL 4729355 (August 9, 2016) (33
Mass. L. Rptr. 508); Van Vooren v. Cook, 273 A.D.
88, 93, 75 N.Y.S.2d 362 (1947), reargument denied, 273
A.D. 941, 78 N.Y.S.2d 558 (1948). These cases are
distinguishable, however, because they do not involve
claims of negligence but, instead, seek recovery for
assault and intentional acts by the patient. See Mullen
v. Bruce, supra, 168 Cal. App. 2d 495–96; McGuire v.
Almy, supra, 297 Mass. 324–25; Gioia v. Ratner, supra,
33 Mass. L. Rptr. 508; Van Vooren v. Cook, supra, 273
A.D. 90–91. Thus, these cases offer no support
for permitting a medical provider to sue a patient for
negligence for harms that the provider incurred while
furnishing medical care to the patient.
   Because neither party has proffered, nor has our inde-
pendent research yielded, a reported case from another
jurisdiction that is sufficiently similar to the facts and
issues at hand in the present case, we conclude that
the fourth factor weighs against recognizing a duty in
the present case. See Jarmie v. Troncale, supra, 306
Conn. 622.
                            E
                       Conclusion
   Having considered the arguments of the parties and
the public policy considerations stated by our legisla-
ture and our Supreme Court, we conclude that recogniz-
ing that a patient owes to a medical provider giving
him or her medical treatment a duty to avoid negligent
conduct is inconsistent with the public policy of this
state. Our decision is predicated on our conclusion that
uninhibited access to medical care for all prospective
patients, the goal of encouraging patients to share sensi-
tive information with their providers without fearing
the loss of confidentiality, and the safety of patients
and providers alike are vitally important to the integrity
of the health care system in Connecticut.
   In reaching this conclusion, it is important to delin-
eate what we do not purport to decide. First, our deci-
sion should not be read to encompass a conclusion
regarding the viability of a cause of action brought by
a medical provider against a patient for harm suffered
as a result of the patient’s intentional torts or for con-
duct that is reckless, wanton, or malicious. Our decision
also should be construed as being limited only to cir-
cumstances in which the alleged negligence occurs
while the patient is receiving medical treatment and
results in physical harm to the medical provider. Fur-
thermore, we do not opine on whether a medical pro-
vider may assert a claim for negligence against a patient
for injuries sustained during a time or activity less
directly involving the provision of medical care or treat-
ment; for example, if a patient carelessly discarded a
gown at the entrance to his or her hospital room and
a nurse tripped and fell on it when entering the room.
Indeed, paramount to our decision that the defendant
did not owe the plaintiff a duty of care to avoid negli-
gence in the present case is that the plaintiff sustained
her injuries while she was providing medical care to her
patient, the defendant. Accordingly, having conducted
a plenary review of the record, we conclude that the trial
court properly rendered summary judgment in favor of
the defendant.
  The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     For a discussion about what we do not purport to decide in reaching
this conclusion, see part III E of this opinion.
   2
     Because we must view the record in the light most favorable to the
plaintiff as the nonmoving party and neither the plaintiff nor the defendant
submitted an affidavit or any documentary evidence, we limit our recitation
of the facts to what is alleged in the complaint. See Bank of America, N.A.
v. Aubut, 167 Conn. App. 347, 358, 143 A.3d 638 (2016) (‘‘[i]n deciding a
motion for summary judgment, the trial court must view the evidence in
the light most favorable to the nonmoving party’’ [internal quotation
marks omitted]).
   In her appellate brief, the plaintiff nevertheless attempted to add to the
material allegations of the complaint. For example, the plaintiff accuses the
defendant of having engaged in ‘‘rough, boisterous, buffoonery clown like
conduct while [the defendant] was fully aware of his large body size.’’ The
complaint, however, does not allege that the defendant engaged in this type
of conduct. Moreover, the plaintiff did not submit an affidavit or documen-
tary evidence to the trial court in support of these allegations. See Practice
Book §§ 17-45 (b) and 17-49.
   3
     In its memorandum of decision, the trial court stated that the test for
whether recognizing a duty of care to a plaintiff is inconsistent with public
policy is comprised of two factors, namely, ‘‘the avoidance of increased
litigation and . . . the decisions of other jurisdictions.’’ The trial court con-
cluded that both factors militated against imposing a duty of care on a
patient while receiving medical care.
   That test, however, contains four factors. See Murillo v. Seymour Ambu-
lance Assn., Inc., 264 Conn. 474, 480, 823 A.2d 1202 (2003) (determining
that there are ‘‘four factors to be considered in determining the extent of
a legal duty as a matter of public policy: (1) the normal expectations of the
participants in the activity under review; (2) the public policy of encouraging
participation in the activity, while weighing the safety of the participants;
(3) the avoidance of increased litigation; and (4) the decisions of other juris-
dictions’’).
   In our application of the public policy test, we consider all four factors
and conclude that all four weigh against imposing a duty of care on the
defendant under these circumstances. In the end, we arrive at the same
conclusion as the trial court; the defendant owed no duty of care to the
plaintiff while receiving medical care from her.
   4
     ‘‘The essential elements of a cause of action in negligence are well
established: duty; breach of that duty; causation; and actual injury.’’ RK
Constructors, Inc. v. Fusco Corp., 231 Conn. 381, 384, 650 A.2d 153 (1994).
   5
     In Sepega v. DeLaura, 326 Conn. 788, 792, 167 A.3d 916 (2017), quoting
Levandoski v. Cone, 267 Conn. 651, 661, 841 A.2d 208 (2004), our Supreme
Court stated that, ‘‘because the firefighter’s rule is an exception to the
general rule of tort liability that, as between an innocent party and a negligent
party, any loss should be borne by the negligent party, the burden of persua-
sion is on the party who seeks to extend the exception beyond its traditional
boundaries.’’ (Internal quotation marks omitted.) The defendant in Sepega
argued that the firefighter’s rule should be extended in order to bar the
plaintiff police officer’s action for negligence against him. See id., 789–92.
In that case, our Supreme Court concluded that the defendant failed to meet
his burden of persuasion. Sepega v. DeLaura, supra, 815.
   It is unclear whether a defendant who argues that a duty of care should
not be recognized because it is inconsistent with public policy has the
burden of persuading that a plaintiff should not be allowed to recover from
him or her for negligence. We note that, in cases in which our Supreme
Court used the test to determine whether recognizing a duty is inconsistent
with public policy, the court did not opine on whether the defendants in
those cases had the burden of persuasion. See generally Jarmie v. Troncale,
306 Conn. 578, 50 A.3d 802 (2012); Murillo v. Seymour Ambulance Assn.,
Inc., 264 Conn. 474, 823 A.2d 1202 (2003). If, however, the defendant in the
present case had the burden of persuading the court that the plaintiff was
not allowed to recover from him for negligence, then we conclude that the
defendant met his burden for the reasons stated in this opinion.
   6
     The plaintiff asserts that the trial court incorrectly rendered summary
judgment because the court improperly ‘‘shift[ed] the burden of proof to
the plaintiff to establish facts and evidence to support a claim of horseplay
when it is the defendant’s burden on summary judgment to prove the absence
of horseplay in order to prevail.’’ Having read and considered the complaint
in its entirety, we construe the plaintiff’s allegation that the defendant
engaged in horseplay to be a specification of negligence. See Travelers Ins.
Co. v. Namerow, 261 Conn. 784, 795, 807 A.2d 467 (2002) (stating that ‘‘[t]he
modern trend, which is followed in Connecticut, is to construe pleadings
broadly and realistically, rather than narrowly and technically . . . [and
that] [a]lthough essential allegations may not be supplied by conjecture or
remote implication . . . the complaint must be read in its entirety in such
a way as to give effect to the pleading with reference to the general theory
upon which it proceeded, and do substantial justice between the parties’’
[citations omitted]). Assuming that the defendant engaged in horseplay, we
do not address this issue because we conclude that the trial court correctly
determined that, as a matter of law, the defendant did not owe the plaintiff
a duty of care while the defendant was receiving medical care from her.
Thus, whether the defendant engaged in horseplay does not affect our
decision that the plaintiff cannot recover from the defendant for negligence
for harms sustained while the defendant was a patient receiving medical
care from the plaintiff.
   For similar reasons, we do not address the plaintiff’s argument that the
defendant is liable for negligence because ‘‘[a] person lacking coordination
or suffering from an infirmity must use a degree of reasonable care that
one lacking normal coordination would also use.’’ That argument involves
whether the defendant breached a duty of care to the plaintiff. We, however,
conclude that the trial court correctly determined that, as a matter of law,
the defendant owed no duty of care to the plaintiff while the defendant was
receiving medical care from her. Therefore, we do not address whether the
defendant breached a nonexistent duty.
   7
     The policy consideration in support of the firefighter’s rule that the
Supreme Court scrutinized is ‘‘[t]o avoid placing too heavy a burden on
premises owners to keep their premises safe from the unpredictable entrance
of fire fighters . . . .’’ (Internal quotation marks omitted.) Sepega v.
DeLaura, supra, 326 Conn. 802.
   8
     When weighing this policy consideration in support of the firefighter’s
rule, our Supreme Court took issue with ‘‘focusing on a firefighter or police
officer as a class from whom a premises owner needs immunity from liability,
not on the reasonableness of the activity of the premises owner in the
circumstances . . . [because the] legislature of this state . . . has abol-
ished the assumption of risk doctrine.’’ (Emphasis added.) Id., 803. There-
fore, the court determined that ‘‘the first policy consideration operates
as a veiled form of an assumption of risk analysis’’ and that ‘‘this policy
consideration fails to support an extension of firefighter’s rule in the present
case.’’ Id. The court then concluded that ‘‘[i]t would be both unfair and
incongruous, therefore, for this court to rely on the assumption of risk
doctrine as a basis for extending the firefighter’s rule beyond premises
liability claims when the clear public policy of our state is contrary to the
very rationale for that doctrine. Regardless of the continuing vitality of the
firefighter’s rule as it relates to premises liability claims, it certainly should
not be extended on the basis of the common-law doctrine of assumption
of risk.’’ Id., 803–804.
   9
     There are some noticeable differences between the factors used to deter-
mine whether recognizing a duty of care is inconsistent with public policy
and the policy considerations in support of the firefighter’s rule. Compare
Murillo v. Seymour Ambulance Assn., Inc., supra, 264 Conn. 480 (‘‘[w]e
previously have recognized four factors to be considered in determining the
extent of a legal duty as a matter of public policy: (1) the normal expectations
of the participants in the activity under review; (2) the public policy of
encouraging participation in the activity, while weighing the safety of the
participants; (3) the avoidance of increased litigation; and (4) the decisions
of other jurisdictions’’), with Sepega v. DeLaura, supra, 326 Conn. 802–803
(‘‘The most often cited policy considerations [in support of the firefighter’s
rule] include: (1) [t]o avoid placing too heavy a burden on premises owners
to keep their premises safe from the unpredictable entrance of fire fighters;
(2) [t]o spread the risk of . . . injuries to the public through workers’
compensation, salary and fringe benefits; (3) [t]o encourage the public to
call for professional help and not to rely on self-help in emergency situations;
and (4) [t]o avoid increased litigation. . . . Proponents also cite double
taxation as another policy consideration in favor of the firefighter’s rule.’’
[Citations omitted; internal quotation marks omitted.]).
   10
      Although it is a matter of federal law and not necessarily indicative of
the public policy of Connecticut, we are concerned that allowing a medical
provider to sue a patient for negligence may result in the release of patient
information that is protected by the Health Insurance Portability and
Accountability Act of 1996 (HIPAA), 42 U.S.C. § 1320d et seq. Indeed, in
this case, whether the release of the defendant’s medical information vio-
lated HIPAA was raised before the trial court.
   11
      In Sepega, our Supreme Court disagreed with the argument that the
firefighter’s rule should be extended to preclude the plaintiff police officer
from recovering for a claim of negligence because the police officer received
workers’ compensation benefits, which spreads the risk of injury to the
public. See Sepega v. DeLaura, supra, 326 Conn. 805–807. The court stated
that, if the firefighter’s rule was extended for this reason, police officers
would be treated differently than other public sector employees who are
allowed to recover for injuries through both workers’ compensation and
tort claims. See id., 805–806.
   Our conclusion that, in the present case, the plaintiff’s ability to recover
worker’s compensation benefits militates against recognizing a duty of care
is not inconsistent with Sepega. Rather, our analysis follows the balancing
test our Supreme Court used in Lodge, in which the court weighed the
benefit of allowing the plaintiff in that case to recover in tort after having
received workers’ compensation benefits against the societal costs of recog-
nizing a duty of care. See Lodge v. Arett Sales Corp., supra, 246 Conn. 584.
Thus, in accordance with Sepega, we do not predicate our conclusion that
workers’ compensation militates against recognizing a duty of care on the
loss-spreading rationale.
   12
      At issue in Lodge was ‘‘whether the defendants, who negligently caused
the transmission of a false fire alarm, are liable to firefighters injured during
an accident precipitated by the negligent maintenance and failure of the
brakes on the responding fire engine.’’ Lodge v. Arett Sales Corp., supra,
246 Conn. 566. The plaintiffs received workers’ compensation benefits for
their injuries and ‘‘brought [an] action against [the defendants] seeking to
hold them liable for the full extent of the plaintiffs’ harm owing to the
negligent transmission of the false alarm to which the plaintiffs were
responding when they were killed or injured.’’ Id., 570. Our Supreme Court
reversed the trial court’s judgment in favor of the plaintiffs, concluding
that ‘‘the defendants owed no duty to the plaintiffs in these circumstances
because: (1) the harm was not reasonably foreseeable; and (2) the fundamen-
tal policy of the law, as to whether the defendant[s’] responsibility should
extend to such results . . . weighs in favor of concluding that there should
be no legal responsibility of the defendants to the plaintiffs under the circum-
stances. (Citations omitted; emphasis omitted; internal quotation marks
omitted.) Id., 567, 577. Furthermore, the court concluded that, ‘‘[b]ecause
firefighters knowingly engage in a dangerous occupation, [this court has]
concluded that they are owed only the limited duty owed to licensees
by landowners upon whose property they sustain injury in the course of
performing their duty. . . . The policies supporting the application of a
narrow scope of duty owed by individual landowners to firefighters counsels
us to conclude that it would be inappropriate to establish a broad scope of
duty owed by these defendants to guard against unforeseen consequences.
It would be irrational to conclude that firefighters are owed a greater duty
by individual members of the public while they are en route to the scene
of an emergency than when they arrive at the scene. The plaintiffs have
been compensated for their risk by society as a whole by way of workers’
compensation as well as other statutory benefits provided to injured firefight-
ers. . . . To impose additional liability on the defendants under these cir-
cumstances would impose an undue burden on individual members of the
public.’’ (Citations omitted; footnote omitted.) Id., 580–81.
   Moreover, in declining to recognize a duty of care under the circumstances
in Lodge, the court concluded that the social costs weighing against recogniz-
ing a duty were ‘‘compelling,’’ stating that ‘‘[i]f one who initiates a false
alarm may be liable for those consequences that are not reasonably foresee-
able, but, rather, are significantly attenuated from the original negligent
conduct, that liability will impose an unreasonable burden on the public.
The costs stemming from this undue burden may include a substantial
chilling of the willingness to report an emergency prior to investigating
further to determine whether it is legitimate. Such delay may cost precious
time, possibly leading to the unnecessary loss of life and property. It also
may reduce the willingness of property owners to install alarms for fear of
liability.’’ Id., 584–85.
   13
      The defendant cites to two lines of cases, but these, too, are distinguish-
able. In the first category, the defendant relies on Louisiana appellate court
decisions involving negligence claims in which the court determined that a
patient owed no duty of care to the patient’s caretaker while the caretaker
was performing tasks for which the caretaker was hired. See Griffin v.
Shelter Ins. Co., 857 So. 2d 603, 606 (La. App. 2003) (‘‘[t]he risk of [the
defendant] grabbing [the plaintiff’s] arm while she was transferring from
the wheelchair to the easy chair was clearly one of the types of risks that
[the plaintiff] was contractually obligated to guard against,’’ and, therefore,
‘‘[u]nder the facts and circumstances, [the defendant] simply did not owe
a duty to [the plaintiff] to guard against the particular risk that gave rise to
the [defendant’s] injuries’’), cert. denied, 864 So. 2d 635 (La. 2004); see also
Chirlow v. Gilotra, 52 So. 3d 138, 139, 140 (La. App. 2010) (holding that
plaintiff suffering from cerebral palsy owed no duty of care to caretaker
when, ‘‘[f]or unknown reasons [the defendant] became agitated and grabbed
[the] plaintiff by the arm,’’ because the ‘‘[p]laintiff was contractually obli-
gated to bathe [the defendant], and the risk of injury occurring due to his
lack of muscular control was one that [the] plaintiff not only assumed, but
which she had had at least some training in avoiding’’); but see Sanders v.
Alger, 242 Ariz. 246, 449–50, 394 P.3d 1083 (2017) (holding that ‘‘based on
the direct relationship between caregiver and patient, the latter owes a duty
of reasonable care with respect to conduct creating a risk of physical harm
to the caregiver’’ but stating that ‘‘[r]ecognizing a duty by patients to their
caregivers is not, of course, the same as saying that patients will be liable
for injuries incurred by a caregiver in doing his or her job or that the patient’s
standard of care is the same as that of a caregiver’’).
    The decisions in these cases are of a little value in our determination for
two reasons. First, the plaintiffs in these cases were in-home caretakers,
not medical providers. See Griffin v. Shelter Ins. Co., supra, 857 So. 2d 604,
606; Chirlow v. Gilotra, supra, 52 So. 3d 139. In the present case, however,
the plaintiff is a registered nurse. Second, the decisions relied heavily on
the doctrine of assumption of risk. See Griffin v. Shelter Ins. Co., supra,
857 So. 2d 606; Chirlow v. Gilotra, supra, 52 So. 3d 140. Connecticut, how-
ever, has abolished the doctrine of assumption of risk as a complete bar to
recovery. Thus, these cases have limited applicability to the present case.
    In the second category, the defendant cites to cases involving negligence
claims in which courts in other jurisdictions have concluded that patients
who are mentally ill, while receiving medical care, did not owe a duty of
care to their hospital or nursing home caretakers. See Colman v. Notre
Dame Convalescent Home, Inc., 968 F. Supp. 809, 813, 814 (D. Conn. 1997)
(holidng that ‘‘although a mentally disabled adult ordinarily is responsible
for injuries resulting from her negligence, no such duty of care arises between
an institutionalized patient and her paid caregiver’’ and stating that ‘‘[s]everal
other states have found that there is no liability for injuries suffered by a
paid hospital attendant as a result of a patient’s negligence’’); Herrle v.
Estate of Marshall, 45 Cal. App. 4th 1761, 1770, 1772, 53 Cal. Rptr. 2d 713
(1996) (‘‘we [are not] aware of any body of case law which stands for the
proposition that health care providers can sue their patients for injuries
inherent in the very condition for which treatment was sought,’’ and ‘‘[t]here-
fore it would be unfair to now impose on defendant the very duty of care
which she had contracted for plaintiff to supply’’); Mujica v. Turner, 582
So. 2d 24, 25 (Fla. App.) (‘‘as a matter of law the defendant’s decedent, as
an institutionalized Alzheimer’s patient, owed no duty of due care to plaintiff
who was the decedent’s caretaker at the . . . [nursing home]’’), review
denied, 592 So. 2d 681 (Fla. 1991); Creasy v. Risk, 730 N.E.2d 659, 667 (Ind.
2000) (‘‘the relationship between [an Alzheimer’s patient] and [his certified
nursing assistant] and public policy concerns dictate that [the patient] owed
no duty of care to [his certified nursing assistant]’’); Berberian v. Lynn, 845
A.2d 122, 129 (N.J. 2004) (holding that ‘‘a mentally disabled patient, who
does not have the capacity to control his or her conduct, does not owe his
or her caregiver a duty of care’’); cf. Gould v. American Family Mutual
Ins. Co., 198 Wis. 2d 450, 463, 543 N.W.2d 282 (1996) (‘‘[w]hen a mentally
disabled person injures an employed caretaker, the injured party can reason-
ably foresee the danger and is not innocent of the risk involved,’’ and
‘‘[t]herefore . . . a person institutionalized . . . with a mental disability,
and who does not have the capacity to control or appreciate his or her
conduct cannot be liable for injuries caused to caretakers who are employed
for financial compensation’’ [internal quotation marks omitted]). These
cases, however, are also of limited utility in our determination because,
unlike the present case in which the defendant’s mental capacity is not at
issue in determining whether he owed the plaintiff a duty of care, these cases
rely heavily on the defendant’s diminished mental capacity in determining
whether a duty was owed.